Citation Nr: 9913184	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
opacity of the right lens with blindness in the right eye 
having no light perception.  

2.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from May 1942 to January 1944.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Saint Paul, 
Minnesota. 


FINDINGS OF FACT

1.  The veteran has no light perception in the right eye; the 
veteran is not blind in the left eye.

2.  The evidence associated with the claims file does not 
suggest that opacity of the right lens with blindness in the 
right eye having no light perception precludes all forms of 
substantially gainful employment which are consistent with 
the veteran's educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for opacity of the right lens with blindness in the right eye 
having no light perception have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.84a, 
Diagnostic Code 6070 (1998).

2.  The criteria for a total rating based upon individual 
unemployability have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is seeking an increased 
rating (as opposed to entitlement to service connection), an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is also satisfied that all the facts relevant to 
this claim have been properly and sufficiently developed.  
Although the veteran, in declining to report for scheduled 
examination, has requested that he be examined at his home on 
a fee basis, the evidence of record is sufficient to rate the 
veteran's disability.  No further development, therefore, is 
necessary. 

Service medical records reflect that the veteran was 
discharged from service based upon the development in service 
of chorio-retinitis of the right eye, with a resulting visual 
acuity in that eye of 2/200.  Visual acuity in the non-
service connected left eye was 20/15 at that time.  Shortly 
after the veteran's discharge from service, the RO granted 
service connection for the disability of the veteran's right 
eye, evaluated as 30 percent disabling.  In February 1945, 
the RO granted special monthly pension, after medical 
evidence demonstrated that the veteran's disability had so 
deteriorated that vision in the right eye was limited to 
having only light perception.  

The veteran's disability evaluation remains 30 percent, 
evaluated as such under diagnostic code 6070.  Under that 
code, blindness in one eye warrants a 30 percent evaluation 
where vision in the other eye is 20/40 or better.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6070.  

Medical evidence associated with the claims file reflects 
that the veteran has no light perception in the right eye and 
that visual acuity in the left eye currently is substantially 
worse than 20/40.  However, absent total blindness, visual 
acuity in the non-service connected eye is treated as normal 
for rating purposes.  See Villano v. Brown, 10 Vet. App. 248 
(1997).  

Compensation is payable for the combination of service 
connected and non-service connected disabilities in a number 
of limited circumstances, including where there is blindness 
in one eye as the result of service connected disability and 
blindness in the other eye as a result of a non-service 
connected disability.  38 C.F.R. § 3.383.  Loss of use or 
blindness of one eye, moreover, having only light perception, 
will be held to exist when examination reveals the presence 
of certain criteria, which include the inability to recognize 
test letters at 1 foot (.30m).  38 C.F.R. § 478.  

The evidence associated with the claims file reflects that 
although the veteran suffers from significant loss of visual 
acuity in the non-service connected eye, he is not blind 
under this definition of blindness.  An October 1993 
examination revealed visual acuity in the left eye of 20/400.  
More recently, a September 1994 examination revealed visual 
acuity of 1/200 in the left eye.  A December 1994 entry 
indicates that vision of 1/200 means that the veteran can 
recognize the "Big" E at one foot.  As such, the veteran is 
not blind in the left eye and is not entitled to a higher 
evaluation under the provisions of 38 C.F.R. § 3.383.  

The veteran argues that he should be afforded the benefits of 
that provision because his condition is so severe that for 
all practical purposes he is rendered blind in both eyes.  
However, whatever equities there may be in the veteran's 
argument the Board is constrained to apply the controlling 
authority, including the schedular criteria applicable to the 
veteran's case.  See Boyer v. West, __ Vet. App. __, No. 97-
1194, slip op. at 3 (January 27, 1999).  

38 C.F.R. § 3.321(b)(1) provides that in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with average earning capacity 
impairment due exclusively to the service-connected 
disability.  An "exceptional case" exists where there is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent hospitalization, as 
to render impractical the application of the regular schedule 
standards.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

The RO in this case determined that this case is not so 
unusual in nature or circumstances as to warrant an extra-
schedular grant.  The Board observes, however, that 
anatomical loss of one eye warrants a 40 percent evaluation 
where vision in the other eye is 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Code 6066.  Inasmuch as the veteran's right eye 
has no light perception at all, the condition more closely 
resembles the level of disability associated with anatomical 
loss of an eye than where there is only light perception.  
The fact is that the veteran is as blind in his right eye as 
one who has no right eye;  the disabilities are essentially 
the same.  The veteran's service connected condition is, as 
such, analogous to the anatomical loss of an eye, see 
38 C.F.R. § 4.20, and the Board finds that the veteran's 
disability, therefore, warrants 40 percent evaluation.  


II.  Total Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The veteran's sole service-connected disability consists of 
his service-connected right eye disability, properly 
evaluated as 40 percent disabling.  The veteran, as such, 
does not meet the percentage requirements for a total rating 
under 38 C.F.R. § 4.16(a).  Further, the evidence associated 
with the claims file does not suggest that the veteran's 
right eye disability renders him unable to secure and follow 
substantially gainful employment or that an extra-schedular 
evaluation otherwise is appropriate.  Although the veteran 
maintains that the combined limitation of both eyes renders 
him unable to work, there is no indication that the service-
connected right eye disability, without reference to the 
effects of the impairment attributable to the left eye, 
interferes with employment beyond that level anticipated by 
the 40 percent rating established by this decision.  
Therefore, the veteran's claim for a total evaluation based 
upon individual unemployability must be denied.  


ORDER

A 40 evaluation for opacity of the right lens with blindness 
in the right eye having no light perception is granted, 
subject to the provisions governing the award of monetary 
benefits.  

A total evaluation based upon individual unemployability is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

